Citation Nr: 0629494	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

The veteran is claiming entitlement to service connection for 
COPD, including as a result of exposure to asbestos.  The 
veteran's service records indicate that he was stationed 
aboard the USS Hanson (DDR 832) from December 1951 to June 
1955 and that he was a Damage Control man.  Based on this 
information, the RO noted that the Navy Job Titles and 
Ratings showed that the veteran would have had minimal 
exposure to asbestos.   

The veteran underwent a VA examination in January 2004.  The 
examiner, a physician's assistant, stated, "The [veteran] 
did apparently, I believe, have some asbestos exposure.  He 
does not have lung cancer in regards to his asbestos exposure 
causing his current respiratory problems, that is his COPD.  
I believe there to be most likely little correlation with 
this.  There is no doubt asbestos is harmful to the lungs, 
but I believe his overall exposure, and environmental 
exposures, and certainly his tobacco use is clearly the most 
common cause of his COPD.  I believe asbestos had very little 
to do with his current respiratory condition."

The Board seeks further clarification as to the meaning of 
the examiner's statement.  Specifically, the Board wishes to 
clarify if it is the examiner's opinion that exposure to 
asbestos is a partial cause, i.e., "very little to do 
with," of the veteran's COPD.

Also, at the July 2006 Board hearing, the veteran testified 
that a private physician, Dr. Ashby, related his COPD to 
asbestos exposure.  The veteran also testified that he was 
still receiving treatment at the Ashby National Clinic and at 
the VA medical facility in Lincoln, Nebraska.  The record 
indicates that Dr. Ashby complied with a December 2003 
request for a copy of the veteran's 1999 hospital summary for 
a respiratory condition; but treatment records were not 
requested.  Therefore, efforts should be made to obtain Dr. 
Ashby's treatment records related to the veteran's 
respiratory condition.  In addition, while this case is in 
remand status, the RO should obtain all records of current 
treatment.  In reviewing the VA records in the file, the 
Board notes no records were obtained since August 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the VA examiner who conducted the January 
2004 VA examination.  The examiner should 
be asked to provide an opinion as to 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's current 
COPD is related to the asbestos exposure 
during service.  

If that examiner is not available, then 
another examiner should offer an opinion.  
If there is need for additional 
examination to answer the question, then 
the veteran must be afforded a new VA 
examination to ascertain the etiology of 
his COPD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with offering an opinion 
and/or examination, and the report should 
reflect that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
2.  The veteran should be asked to submit 
the proper authorization to allow VA to 
obtain copies of private treatment 
records from Dr. Ashby.  After 
authorization is obtained, treatment 
records relating to the veteran's 
respiratory condition should be obtained 
and associated with the claims file.

3.  VA outpatient medical records should 
be obtained from the VA medical facility 
in Lincoln, Nebraska for treatment for a 
respiratory disability from August 2004 
to the present.   

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


